180 S.W.3d 530 (2006)
STATE of Missouri, Respondent
v.
Andre L. DAVIS, Appellant.
No. WD 64219.
Missouri Court of Appeals, Western District.
January 3, 2006.
Nancy A. McKerrow, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, for respondent.
Before SMITH, C.J., LOWENSTEIN and ELLIS, JJ.

ORDER
PER CURIAM.
Davis was found guilty by jury verdict of forcible rape, Section 566.030, RSMo 2000; forcible sodomy, Section 566.060; kidnapping, Section 565.110; unlawful use of a weapon, Section 571.030.1(4); and three counts of armed criminal action, Section 571.015. Davis brings two points on appeal. First, Davis appeals the denial of his motion to suppress, arguing that the trial court erred in allowing the State to introduce DNA evidence. Davis claims that the evidence was secured by an unlawful search and seizure, violating his rights under the Fourth Amendment and Missouri Constitution. Second, Davis argues that the evidence was insufficient to support his conviction for kidnapping and that the trial court erred in overruling his motion for judgment of acquittal and in accepting the guilty verdict of the jury. Affirmed. Rule 30.25(b).